Title: From Thomas Jefferson to Samuel Garland, 18 January 1822
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Monticello
Jan. 18. 22.
In my letter of Oct. 25. from Poplar Forest I stated that my note to Hawkins should be paid as soon as the state of our river would permit me to get down some flour, which I thought would probably be in the course of the then ensuing month of November it was not till near the last of that month that I got home from a call I had to the Natural bridge, and within a few days after, our river was blocked up with ice, and so has continued to this day, with an interval of 2. or 3. days only, during which I sent off a load which was caught by ice before it got out of river and there still remains ice-bound. I had still two other resources in two sums payable to me on the 1st of Jan. the one for rent, the other on a merchant’s bond. I have been in the almost daily application & expectation of recieving one or other of these which occasioned my delay in writing to you, but neither is yet recieved. I accept therefore the indulgence offered to me by your agent, of giving a draught on my correspondent in Richmond at 60. days date, which I now inclose to you, and will certainly be honored. this is an accomodation the more acceptable as it relieves me from the pain of pressing others and the torture of repeated disappointment accept the assurance of my great respectTh: Jefferson